DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election of Group 1 (directed to compound) as set forth in the Requirement for Restriction/Election filed 03/08/22.

4.	The election reads on Claims 21-34 and 36-39.

5.	Claims 21-39 are pending.  Claim 35 has been withdrawn from consideration.

6.	The Applicant argues on page 24 against the restriction/election requirement on the grounds that the search and examination would not place a serious burden on the Examiner.  Applicant's arguments have been fully considered but they are not persuasive.  As stated in the Requirement for Restriction/Election filed 03/08/22, the claims contain groups of inventions which are not so linked as to form a single general inventive concept under PCT Rules 13.1 and 13.2 (as evidenced by the prior art Ishii et al. (US 2017/0183360 A1)); the groups are also directed to different categories of invention.  Hence, the restriction/election requirement is FINAL.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 21-23, 25-34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2017/0183360 A1).
	Ishii et al. discloses the following compound:


    PNG
    media_image1.png
    385
    330
    media_image1.png
    Greyscale

(page 12) such that i = 0 or 1, Y = O, Z1 = C or CR1 (with R1 = H), n = 0, Cbz = formula (Cbz) (with Z2 = C and substituted by R3 radicals (H or phenyl)), and m = 0 of Applicant’s formulae (I) and (I-6).  Ishii et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    28
    139
    media_image2.png
    Greyscale

(Formula 1) ([0012]) where Ar1-2 are the following, respectively:

    PNG
    media_image3.png
    94
    130
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    328
    270
    media_image4.png
    Greyscale

([0014], [0019]); any one of X1-16 = independently nitrogen or CR12 (only) ([0021]).  However, Ishii et al. does not explicitly disclose the compound as recited by the Applicant, particularly in regards to the nature of the Ar2 group.  Nevertheless, it would have been obvious to modify the above compound as disclosed by Ishii et al. such that Ar2 = electron-deficient heteroaryl group which has 13 aromatic ring atoms (azacarbazole) substituted by R4 radical (phenyl-substituted triazinyl); Ar2 = Applicant’s formula (Ar2-C) (with U = NR4 and V = N or CH (with at least one V = N)).  The motivation is provided by the fact that the modification merely involves the exchange of one atom (CH) for a functional equivalent (N) selected from a highly finite list (and easily envisioned from the scope of Ishii et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
It is the position of the Office that the triazine-substituted azacarbazole group would be inherent “electron-deficient”; evidence is provided by the fact that the group is  a heteroaryl group which has 5-30 aromatic ring atoms having at least one heteroaromatic six-membered ring having one or more heteroatoms selected from N, O, and S, which is defined to be “electron-deficient” by the Applicant (see [0042]-[0043], [0047] of the present national phase publication).
	Ishii et al. further discloses an organic electroluminescent (EL) device (electronic device) comprising the following layers:  substrate (110), anode (120), hole-injecting layer (130), hole-transporting layer (140), light-emitting layer (150), electron-transporting layer (160)), electron-injecting layer (170), cathode (180) (Fig. 1; [0115]); its inventive compounds comprise the hole-injecting layer and/or hole-transporting layer, which can be formed via solution coating ([0115]-[0117])).  Ishii et al. discloses the use of its inventive compounds as (charge) hole-transporting material, which when used resulted in improved emission characteristics and stability ([0106], [0168]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2017/0183360 A1) as applied above and in further view of Hayer et al. (US 2015/0322198 A1).
	Ishii et al. discloses the compound of Claim 21 as shown above.  Ishii et al. discloses its inventive compounds comprise the hole-injecting layer and/or hole-transporting layer ([0115]).  Ishii et al. discloses the use of its inventive compounds as (charge) hole-transporting material, which when used resulted in improved emission characteristics and stability ([0106], [0168]).  However, Ishii et al. does not explicitly disclose an oligomer, polymer, or dendrimer as recited by the Applicant.
	Hayer et al. discloses polymers for use in an organic electroluminescent (EL) device (OLED) (Abstract); the polymers further comprise (besides one or more structural units of formula (I)) units which are hole-injecting and/or hole-transporting ([0027]-[0028]).  Such hole-injecting and/or hole-transporting units include triarylamines and O-, S-, or N-containing heterocycles ([0036]).  It would have been obvious to incorporate the compounds as disclosed by Ishii et al. to the polymers as disclosed by Hayer et al.  The motivation is provided by the disclosure of Hayer et al., which teaches the use of additional hole-injecting and/or hole-transporting units in its inventive polymers; further motivation is provided by the disclosure of Ishii et al., which teaches that the utilization of its inventive compounds results in improved emission characteristics and stability.

Allowable Subject Matter
13.	Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Ishii et al. (US 2017/0183360 A1), which discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    28
    139
    media_image2.png
    Greyscale

(Formula 1) ([0012]) where Ar1-2 are the following, respectively:

    PNG
    media_image3.png
    94
    130
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    328
    270
    media_image4.png
    Greyscale

([0014], [0019]); an embodiment is disclosed:

    PNG
    media_image1.png
    385
    330
    media_image1.png
    Greyscale

(page 12).  However, it is the position of the Office that neither Ishii et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s compound, particularly in regards to the nature of the Ar2 group of formula (I).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786